Citation Nr: 1510149	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  13-00 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for the cause of the Veteran's death, to include as pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and J.B.



ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969 and January 1974 to October 1982, which included combat service in Vietnam.  His decorations include the Purple Heart Medal and Combat Infantryman's Badge.  The Veteran died in October 2007 and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The appellant and her son, J.B., testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in June 2014.

As to the appellant's claim for compensation under 38 U.S.C.A. § 1151, the Board finds that this claim is reasonably encompassed by the appellant's claim for service connection for the cause of the Veteran's death, and thus, the Board also finds that it has jurisdiction over this issue.  Evans v. Shinseki, 25 Vet. App. 7 (2011).

The claim for service connection for the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed April 2008 rating decision, the RO denied service connection for the cause of the Veteran's death.

2.  Evidence added to the record since the April 2008 rating decision that is not cumulative or redundant of evidence then of record relates to an unestablished fact that is necessary to establish service connection for cause of death.


CONCLUSIONS OF LAW

1.  The April 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been submitted with regard to the appellant's claim of entitlement to service connection for the cause of the Veteran's death, and thus, the criteria for reopening have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, the Board may not assess the merits of a claim that has been the subject of a final denial, but the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 2014).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

New and material evidence must be neither cumulative nor redundant of previous evidence of record and, with regard to materiality, need only relate to an unestablished fact necessary to substantiate the claim.  See id. at 119-20; 38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is new and material, the Board does not weigh the evidence or determine whether it is credible, but rather, treats the evidence as credible for the purpose of determining whether to reopen the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the appellant filed a claim for dependency and indemnity compensation (DIC) in November 2007 on the grounds that either one or all of the identified causes of the Veteran's death-cardiopulmonary arrest, saddle embolus, and deep venous thrombosis (DVT)-were cause by his active service.  In a rating decision dated April 2008, the RO denied the appellant's claim for service connection for the cause of the Veteran's death on the ground that the evidence fails to show that any of the causes of death are related to his periods of active service.  Specifically, the RO indicated that the identified causes of the Veteran's death were not present during service, there is no indication that the Veteran's service-connected gunshot wound contributed to the causes of his death, and the evidence is negative for a diagnosis of a chronic cardiorespiratory condition or vascular condition within one year of the Veteran's October 1982 separation from service.

The Veteran did not express disagreement with the April 2008 rating decision nor was additional evidence pertinent to his claims physically or constructively associated with the claims folder within one year of the April 2008 determination.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the April 2008 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014).

In December 2011, the appellant submitted a claim to reopen her claim for service connection for the cause of the Veteran's death.  In rating decisions dated June 2012 and August 2012, the RO denied the claim to reopen on the ground that evidence that was associated with the claims folder after April 2008 is not new and material.

As previously acknowledged, the unestablished fact that is necessary to substantiate the present claim is evidence that a cause of the Veteran's death is related to his active service.

The pertinent evidence of record in April 2008 includes the following: the Veteran's service treatment records; the report of a September 2007 VA joint examination; the report of an October 2007 VA muscles examination; an October 2007 medical record report that documents the Veteran's admission to an army medical center for respiratory failure and pulmonary embolism; a copy of the Veteran's November 2007 death certificate; and the appellant's November 2007 claim for compensation benefits.

Evidence added to the record since April 2008 includes more complete records of the Veteran's October 2007 treatment at the aforementioned army medical center.  Notably, these records indicate that the Veteran may have developed a large saddle embolus due to a "possible old clot."  Thus, in light of the appellant's argument that the Veteran developed clots due to his in-service gunshot wound, the Board finds that evidence submitted post-April 2008 includes new evidence that supports the appellant's claim that the Veteran's death is related to his active service.  Accordingly, the Board finds that the appellant's claim must be reopened.  To this extent, the appeal is granted.



ORDER

New and material evidence having been submitted, reopening of the claim for service connection for the cause of the Veteran's death is granted.


REMAND

A remand is required in this case to ensure that proper notice is provided and that there is a complete record upon which to decide the appellant's claim.

In January 2008, VA requested records of the Veteran's treatment by non-VA physician Dr. J.T.  Shortly after making this request, the appellant informed VA that these records are no longer available.  During the June 2014 Board hearing, J.B. reported that he would like to get records of the Veteran's non-VA treatment, but did not specify whether such records pertain only to the Veteran's treatment by Dr. J.T.  In light of VA's duty to assist in the development of a claim, the Board finds that VA must request that the appellant identify any additional, outstanding records of the Veteran's non-VA treatment and assist the appellant in obtaining these records on remand.  38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(c)(3) (2014).

Additionally, in light of October 2007 treatment records that indicate that the Veteran may have developed a large saddle embolus due to a "possible old clot" and service treatment records that document a possible syncopal episode, the Board finds that it must obtain an opinion as to the possible etiology of the conditions that caused the Veteran's death.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Also, during the June 2014 hearing, the appellant contended that the Veteran's death was caused by a delay in VA treatment, which the Board construes as a claim for compensation pursuant to 38 U.S.C.A. § 1151.  Thus, while on remand, VA should provide proper notice of the evidence necessary to substantiate a claim for benefits under 38 U.S.C.A. § 1151.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant and her representative notice of the information or evidence needed to establish entitlement to compensation under 38 U.S.C.A. § 1151.  The notice should invite the appellant to submit any additional evidence or argument she has in her possession that may further her claim.  Additionally, request that the appellant provide, or authorize VA to obtain, records of the Veteran's non-VA treatment.  All efforts to obtain the identified records and any negative responses should be documented in the claims file.

2.  After associating any records obtained by way of the above development, obtain an opinion as to whether there is a causal link between the Veteran's periods of active service and the causes of the Veteran's death, which were identified as cardiopulmonary arrest, saddle embolus, and deep venous thrombosis (DVT).

   (a) First, based on review of the evidence of record, state whether it is at least as likely as not that the Veteran had ischemic heart disease.  In providing the requested opinion, the clinician is asked to comment on the Veteran's in-service reports of syncope and post-service history of cardiovascular conditions.
   
   (b) Second, if ischemic heart disease is found, state whether it is at least as likely as not that ischemic heart disease caused or aggravated any of the causes of the Veteran's death.  If aggravation is found, the clinician should provide a baseline level of severity of the identified condition prior to aggravation by ischemic heart disease.

   (c) Third, provide an opinion as to whether it is at least as likely as not that the Veteran's in-service gunshot wound, to include residual infections or clotting, caused or aggravated any of the causes of the Veteran's death.  If aggravation is found, the clinician should provide a baseline level of severity of the identified condition prior to aggravation by residuals of the gunshot.
   
   In providing the requested opinion, the clinician is asked to comment on the October 2007 finding that a large saddle embolus that was found in October 2007 may be related to a "possible old clot."  Specifically, the clinician is asked to provide an opinion as to whether it is at least as likely as not that the identified "old clot" was a residual of the Veteran's gunshot wound.

   (d) Fourth, provide an opinion as to whether it is at least as likely as not that the Veteran's in-service syncopal episode was a manifestation of DVT and/or embolism.
   
   (e) Fifth, provide an opinion as to whether it is at least as likely as not that the Veteran's in-service syncopal episode was a manifestation of hypertension.
   
   (f) Sixth, provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension caused or aggravated any of the causes of his death.  If aggravation is found, the clinician should provide a baseline level of severity of the identified condition prior to aggravation by hypertension.
   
   (g) Seventh, provide an opinion as to whether it is at least as likely as not that the Veteran's in-service exposure to herbicides (such as Agent Orange) caused or aggravated any of the causes of his death.  If aggravation is found, the clinician should provide a baseline level of severity of the identified condition prior to aggravation by herbicide exposure.
   
   All findings and conclusions should be supported with complete rationale, and review of the file should be noted in the report.  If the reviewing clinician cannot provide a requested opinion without resorting to speculation, it must be so stated, and he or she must provide the reasons why an opinion would require speculation.

3.  Ensure that there has been substantial compliance with the remand directives outlined above and undertake any additional development deemed necessary.

4.  Thereafter, readjudicate the appellant's claims, to include whether compensation is warranted under 38 U.S.C.A. § 1151.  If any of the benefits sought on appeal remain denied, issue a supplemental statement of the case to the Veteran and his representative.  A reasonable period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


